David S. Myers, Anne B. Lord, Charles E. Myers, Achalis M. Legg and William Brunskill, executors and trustees of the last will and testament of Harriet Humiston, deceased, brought this suit against the State of Illinois for the recovery of $1,200.00, alleged to be due them as such executors, for rents alleged to be due on certain real estate belonging to deceased in her lifétime. The only evidence offered is by the claimants, and same shows death of deceased, the lease by deceased to the State, the rental value of same, and amount due claimants, all of which is admitted by the State, except as to the rental value of the land. The evidence discloses that in her lifetime the decedent, Harriet Humiston, leased to the defendant, State of Illinois, for the use of the Illinois State Beformatory at Pontiac, twenty (20) acres of land near said City of Pontiac, the same to have and to hold for the use and benefit of the said Illinois State Beformatory for a period of four years, from March, 1918, to March, 1922, no price or rental value being mentioned in such lease. Decedent died October 20th, 1920, and claimants duly qualified as executors in said estate. The weight of the evidence shows that there are four years rent due claimants and that $1,200.00 is a reasonable rental value of same for the entire period. In fact the evidence tends to show really a larger amount due; but the suit is for only $1,200.00. There has been no appropriation made at any time out of which such rents might have been paid, or any part of it. Hence the necessity for this claim. The Attorney General concedes that the claim for amount sued for appears to be, from the evidence, reasonable and interposes no objections to an allowance of the samg. The Court therefore makes an award for claimants herein, for the sum of twelve hundred dollars ($1,200.00).